NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
              not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit


                                       04-3436


                                MICHAEL O. LUCAS,

                                                     Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.

                          __________________________

                            DECIDED: March 9, 2005
                          __________________________


Before NEWMAN, MAYER, and GAJARSA, Circuit Judges.

PER CURIAM.

      Michael O. Lucas (“Lucas”) appeals the decision of the Merit Systems Protection

Board (“board”) finding Lucas unsuitable for federal employment. Lucas v. Office of

Pers. Mgmt., No. SF0731030481-I-1 (MSPB Aug. 9, 2004). We affirm.

      We must affirm the final decision of the board unless we conclude that it is: “(1)

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the

law; (2) obtained without procedure required by law, rule, or regulation having been

followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (2000). In a

suitability case, an applicant may be denied federal employment only when it will
“protect the integrity or promote the efficiency of the service.” 5 C.F.R. § 731.201

(2004). In determining whether an agency action will protect the integrity or promote the

efficiency of the service, the agency may consider a number of factors, such as

“[m]isconduct or negligence in employment,” “[c]riminal or dishonest conduct,” and

“[m]aterial, intentional false statement[s].” Id. § 731.202(b)(1-3).

       The Office of Personnel Management (“OPM”) presented evidence establishing

several charges against Lucas. These charges include: (1) misconduct or negligence

in past employment as evidenced by negative evaluations and interviews with

supervisors; (2) criminal or dishonest conduct as evidenced by the failure to pay

$79,563.03 in court ordered child support; and, (3) a 1995 plea of no contest to the

criminal offense of carrying loaded, concealed handguns. OPM also proved that Lucas

made material and false statements by failing to disclose the preceding conduct and

legal problems in response to questions on his application for federal employment.

Lucas does not contest the occurrence of the events, only their significance to his

suitability for employment. Because the board’s findings are supported by substantial

evidence and the severity of the charges is facially evident, the denial of federal

employment was proper.




04-3436                                       2